PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant, as a student at West Virginia University, a facility of the respondent, was a tenant at Brooke Towers in Room No. 4312 in Morgantown, Monongalia County.
2. Respondent owns and is responsible for the maintenance and upkeep of Brooke Towers in Morgantown.
3. In January 2001, the central air conditioner in Brooke Towers leaked a significant amount of water and flooded claimant’s room causing damage to his personal computer in the amount of $300.00.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Brooke Towers on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s property; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the *26amount of $300.00.
Award of $300.00.